NO. 07-03-0270-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL A

                                DECEMBER 22, 2004

                        ______________________________


                        SHELLY JO HORACEK, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

          FROM THE 84TH DISTRICT COURT OF OCHILTREE COUNTY;

                NO. 3553; HONORABLE WILLIAM D. SMITH, JUDGE

                        _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Appellant Shelly Jo Horacek appeals from a judgment revoking her community

supervision and imposing sentence pursuant to conviction for possession of a controlled

substance (methamphetamine) in an amount of four or more grams but less than 200

grams. We affirm.
       In accordance with a plea bargain, appellant entered a plea of guilty to a charge of

possession of a controlled substance. Appellant was found guilty and sentenced to

confinement for 10 years and assessed a fine of $2,000. The confinement portion of the

sentence was suspended. Appellant was ordered to attend the Substance Abuse Felony

Punishment Facility and was placed on community supervision for ten years.


       The State filed a motion to revoke appellant’s community supervision. At the hearing

on the motion, appellant initially pled “true” to certain of the alleged violations; but then, with

the permission of the trial court, withdrew her plea and entered a plea of “not true.”

Following withdrawal of appellant’s “true” plea, her retained counsel informed the court that

appellant had discharged him and asked the court’s permission to withdraw from

representing appellant. The court denied counsel’s request and the hearing continued with

counsel representing appellant.


       The trial court found that appellant had violated various terms of her probation,

revoked her community supervision, and ordered that she serve the 10-year confinement

portion of her sentence. A motion for new trial was filed. Newly-appointed counsel

represented appellant at the evidentiary hearing on her motion for new trial. The motion

was overruled.


       Appointed appellate counsel has filed a Motion to Withdraw and a Brief in Support

thereof. In support of the motion to withdraw, counsel has certified that, in compliance with

Anders v. California, 386 U.S. 738, 744-745, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the

record has been diligently reviewed. In so certifying, counsel has identified five possible


                                               -2-
issues for appellate review and discussed why, under the controlling authorities, there is

no reversible error in the trial court proceedings or judgment. See High v. State, 573
S.W.2d 807, 813 (Tex.Crim.App. 1978). Counsel has expressed his opinion that the record

reflects no grounds upon which a non-frivolous appeal can arguably be predicated.


       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a pro se response to counsel’s

motion and brief. Appellant has filed a response.


       We have made an independent examination of the record to determine whether

there are any arguable grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 80, 109
S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex.Crim.App.

1991). We have found no arguable grounds for appeal. We agree that the appeal is

frivolous.


       Accordingly, counsel’s Motion to Withdraw is granted. The judgment of the trial

court is affirmed.


                                                       Phil Johnson
                                                       Chief Justice



Do not publish.




                                            -3-